Exhibit 10.71

 

SECOND REAFFIRMATION OF COLLATERAL DOCUMENTS

 

This Second Reaffirmation of Collateral Documents (this “Reaffirmation”) is
dated as of November 15, 2013. Reference is made to the Second Amended and
Restated Promissory Note of even date herewith (as amended, restated, modified
or supplemented, the “Restated Note”) by MEDIABISTRO INC., a Delaware
corporation formerly known as WebMediaBrands Inc. (“Mediabistro”),
MEDIABISTRO.COM SUBSIDIARY INC., a Delaware corporation formerly known as
Mediabistro.com Inc. (“MB Subsidiary”), and INSIDE NETWORK, INC., a California
corporation (“Inside Network”; together with Mediabistro and MB Subsidiary,
collectively “Borrowers” and each, individually, a “Borrower”), issued to ALAN
M. MECKLER (the “Lender”). All capitalized terms used but not defined in this
document shall have the meaning ascribed to such terms in the Restated Note.

 

1.                  Reaffirmation. To induce the Lender to enter into the
Restated Note, each Borrower hereby reaffirms its obligations under each of the
collateral documents identified on Schedule 1 attached hereto to which it is a
party, in each case as amended, amended and restated, supplemented or otherwise
modified prior to or as of the date hereof (collectively, the “Reaffirmed
Documents”).

 

2.                  Representations and Warranties. To induce the Lender to
enter into the Restated Note, each Borrower represents and warrants to the
Lender that the execution, delivery and performance of this Reaffirmation has
been duly authorized by all requisite corporate action on the part of each
Borrower, this Reaffirmation has been duly executed and delivered by each
Borrower and this Reaffirmation constitutes a valid and binding agreement of
each Borrower, enforceable against each Borrower in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency or
other similar laws relating to the enforcement of creditors’ rights generally
and by general equitable principles.

 

3.                  References. Each Borrower agrees that the Reaffirmed
Documents shall remain in full force and effect following the execution and
delivery of the Restated Note.

 

4.                  Governing Law. THIS REAFFIRMATION SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.

 

[Signature page follows]

 

 

 

 

1

 

IN WITNESS WHEREOF, each Borrower has caused this Reaffirmation to be executed
as of the date first written above.

 

 

 

BORROWERS:

 

MEDIABISTRO INC.

            By: /s/ Mitchell Eisenberg     Name:   Mitchell Eisenberg    
Title:  EVP and GC  

 

 

  MEDIABISTRO.COM SUBSIDIARY INC.             By: /s/ Mitchell Eisenberg    
Name:   Mitchell Eisenberg     Title:  EVP and GC  

 

 

  INSIDE NETWORK, INC.             By: /s/ Mitchell Eisenberg     Name:  
Mitchell Eisenberg     Title:  EVP and GC  

 

  LENDER:             By: /s/ ALAN M. MECKLER     Name:   ALAN M. MECKLER      
   

 

 

 

2

 

 

Schedule 1

 

Reaffirmed Documents

 

 

1.Security Agreement dated May 29, 2009, by Mediabistro in favor of Lender

 

2.Intellectual Property Security Agreement dated May 29, 2009, by Mediabistro in
favor of Lender

 

3.Pledge Agreement dated May 29, 2009, by Mediabistro in favor of Lender

 

4.Security Agreement dated May 29, 2009, by MB Subsidiary in favor of Lender

 

5.Intellectual Property Security Agreement dated May 29, 2009, by MB Subsidiary
in favor of Lender

 

6.Security Agreement dated November 14, 2011, by Mediabistro in favor of Lender

 

7.Intellectual Property Security Agreement dated November 14, 2011, by
Mediabistro in favor of Lender

 

8.Pledge Agreement dated November 14, 2011, by Mediabistro in favor of Lender

 

9.Security Agreement dated November 14, 2011, by Inside Network in favor of
Lender

 

 



3

